Exhibit 10.1

GREER STATE BANK

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

WITH KENNETH M. HARPER

First Amendment

WHEREAS, Greer State Bank (“Company”) and Kenneth M. Harper (“Executive”)
established an Amended and Restated Salary Continuation Agreement on July 31,
2007 (“Agreement”)

WHEREAS, the Company and Executive wish to amend the Agreement; and

WHEREAS, Paragraph 7.1 of the Agreement allows for amendment of the Agreement by
a written agreement signed by the Company and the Executive;

NOW, THEREFORE, the Company and the Executive mutually do covenant and agree to
make the following amendment to the Agreement, effective as of December 31,
2008:

The First Paragraph of Section 2.4 is deleted and is hereby changed to read as
follows:

2.4 Change of Control Benefit. Upon Termination of Employment prior to Normal
Retirement Age but within two (2) years following a Change of Control (other
than by reason of Disability), the Company shall pay to the Executive the
benefit described in this Section 2.4 in lieu of any other benefit under this
Agreement.

IN WITNESS WHEREOF, the Company and the Executive have caused this First
Amendment to the Agreement to be adopted and this document executed this 30th
day of December, 2008.

 

IN THE PRESENCE OF:      

/s/ Karen M. Corn

   

/s/ Kenneth M. Harper

    Kenneth M. Harper (Executive)

/s/ Tammy S. Thompson

        GREER STATE BANK (Company)

/s/ Karen M. Corn

          By:  

/s/ Walter Burch

/s/ Tammy S. Thompson

      Walter Burch, Chairman of the Board